DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement filed July 20, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, Applicant has not provided an English translation of the Abstract for foreign patent document DE 102015011013, and therefore this reference will not be considered. 

Specification
The abstract of the disclosure is objected to because “[Figure 2]” is recited below the text of the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nauka et al. (US 2016/0332374 A1), either alone or in view of Wersborg (U.S. Pat. No. 8,456,523 B2).
Regarding claim 1, Nauka discloses a method of operating an additive manufacturing system ([0040]), the method comprising: 
supplying a build material to a print region of the additive manufacturing system; 
generating, using the additive manufacturing system, a temperature distribution of at least a surface of the build material, the temperature distribution corresponding to a pattern ([0047]-[0051]); capturing an image of the pattern using a thermal sensor of the additive manufacturing system ([0052]); 
comparing image data representative of the captured image of the pattern with data representative of an expected position of the pattern (temperature distribution based on known relationships, [0052]); 
on the basis of the comparing, generating difference data indicative of a difference between: 
a position of the thermal sensor during capture of the image of the pattern; and 
an expected position of the thermal sensor associated with the expected position of the pattern; and 
controlling operation of the additive manufacturing system at least in dependence on the generated difference data ([0049]-[0052]).
Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).
Regarding claim 2, Nauka discloses determining that the difference data satisfies a difference condition, 
wherein controlling the operation of the additive manufacturing system comprises, in dependence on determining that the difference data satisfies the difference condition, printing an output object based on received print job data (controller performs this limitation, [0016], [0052]).
Regarding claim 3, Nauka discloses determining that the difference data fails to satisfy a difference condition, 
wherein controlling the operation of the additive manufacturing system comprises calibrating the additive manufacturing system to compensate for the difference between the position of the thermal sensor and the expected position of the thermal sensor ([0016], [0052]).
Regarding claim 4, Nauka discloses wherein calibrating the additive manufacturing system comprises calibrating the additive manufacturing system using the difference data ([0052]).
Regarding claim 5, Nauka discloses wherein calibrating the additive manufacturing system comprises: 
generating further difference data further indicative of the difference between the position of the thermal sensor and the expected position of the thermal sensor; and 
calibrating the additive manufacturing system using the further difference data ([0052]).
Regarding claim 6, Nauka discloses wherein generating the further difference data comprises: 
supplying further build material to the print region of the additive manufacturing system ([0012]); 
generating, using the additive manufacturing system, a further temperature distribution of at least a surface of the further build material, the further temperature distribution corresponding to a further pattern ([0052]); 
capturing an image of the further pattern using the thermal sensor; 
comparing further image data representative of the captured image of the further pattern with further data representative of an expected position of the further pattern; and 
on the basis of the comparing, generating the further difference data (controller performs this limitation, [0052]).
Regarding claim 7, Nauka discloses wherein generating the temperature distribution comprises: 
selectively depositing, in accordance with the pattern, at least one printing agent to contact the build material ([0012]); and 
applying energy to the print region to fuse the build material to generate the temperature distribution ([0048]), 
wherein capturing the image of the pattern comprises: 
detecting, using the thermal sensor, the temperature distribution of the fused build material; and 
generating the image of the pattern based on the detected temperature distribution of the fused build material ([0016], [0052]).
Regarding claim 8, Nauka discloses wherein the applied energy is thermal energy ([0048]).
Regarding claim 9, Nauka discloses receiving print job data corresponding to an output object, 
wherein the pattern corresponds to a pattern of at least one layer of the output object ([0016], [0052]).
Regarding claim 10, Nauka discloses wherein supplying the build material comprises supplying between 1 layer and 10 layers of a build material (successive layers of build material, [0012], [0016], [0052]).
Regarding claim 11, Nauka discloses wherein the temperature distribution is of a plurality of layers of the build material ([0012], [0016], [0052]).
Regarding claim 12, Nauka discloses determining that the difference data satisfies a warning condition, 
wherein controlling the operation of the additive manufacturing system comprises, in dependence on determining that the difference data satisfies the warning condition, providing a warning indication ([0016], [0052]).
Regarding claim 13, Nauka discloses three-dimensional (3D) printing system comprising: 
a 3D printer (Abstract); 
a thermal camera for obtaining an image of a temperature distribution of a fused build material printed by the 3D printer ([0052]); and 
a control system arranged to: 
receive an image, from the thermal camera, of the temperature distribution of the fused build material printed using the 3D printer, the temperature distribution corresponding to a pattern ([0047]-[0051]); 
generate a comparison between the pattern and an expected pattern; 
determine, on the basis of the comparison, a difference between: 
a position of the thermal camera during obtaining the image of the printed pattern; and 
an expected position of the thermal camera associated with the expected pattern; and 
control the 3D printer on the basis of the determined difference ([0016], [0052]).
Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).
Regarding claim 14, Nauka discloses wherein the control system is arranged to, in dependence on determining that the difference data fails to satisfy a difference condition, calibrate the 3D printing system to compensate for the difference between the position of the thermal camera and the expected position of the thermal camera ([0016], [0052]).
Regarding claim 15, Nauka discloses a non-transitory machine-readable medium comprising instructions which, when executed by a processor of an additive manufacturing apparatus ([0022]), cause the processor to: 
instruct deposition of a build material using the additive manufacturing apparatus ([0040]); 
instruct deposition, in accordance with a pattern and using the additive manufacturing apparatus, of at least one printing agent to contact the build material ([0041]-[0043]); 
instruct application of thermal energy to the build material to fuse the build material to generate a temperature distribution of at least a surface of the build material, the temperature distribution corresponding to the pattern ([0047]-[0052]); 
receive image data representative of an image of the pattern, the image captured by a thermal image capture device of the additive manufacturing apparatus; and 
determine a calibration error indicative of a difference between: 
a position of the thermal image capture device during capture of the image of the pattern; and 
an expected position of the thermal image capture device associated with an expected pattern corresponding to an expected temperature distribution of at least the surface of the build material, by comparing the image data and data representative of the expected pattern ([0016], [0052]).
Examiner notes that, even if Nauka does not expressly show a comparison of captured images of the pattern with data of an expected position of the pattern, it is nevertheless likely that the prior art follows this comparison with controllers (see e.g., Wersborg, teaching a camera with an imaging lens system, wherein corrective adjustment displacement is calculated and compensates for a shift in the focal point of the focusing lens system (Abstract)). As such, it would have been obvious to one of ordinary skill in the art at the time of filing the application to calibrate the thermal sensor by comparison between the captured image and expected camera model data (e.g., in order to compensate for the change in position of the thermal sensor during capture of the image).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beckett (US 2019/0255654) shows a method of measuring radiated thermal energy during additive manufacturing.
Rodriguez (US 2020/0338817) shows a method of controlling a three-dimensional printing system using object data of a build chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner
Art Unit 1745





/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        January 14, 2021